Title: From Benjamin Franklin to Landais, [27 June 1780]
From: Franklin, Benjamin
To: Landais, Pierre


Sir,
[June 27, 1780]
You are hereby directed to receive on board the said Frigate as many Cases of Fusils and as much of the Gun powder, ready to be delivered to you by Order of his Excellency the Prince de Montbarey, Minister of War, as you can conveniently Stow, giving a Receipt for the same; and the same, together with the Powder, Arms and Cannon, already Ship’d, to transport to Philadelphia; and deliver the whole to the Board of Admiralty there for the Use of the Congress for doing which this Order Shall be your Warrant.
Given at Passy this 27th Day of June 1780.
(signed) B. FranklinMinister P. &c. &c.
To the Commanding Officer for the time being of the Frigate alliance belonging to the United States of North America.
 
Notation in Franklin’s hand: Copy of the Orders sent to Capt. Landais
